Citation Nr: 0502376	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty in the Army from April 1962 
to April 1965 and from March 1971 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for bilateral leg and foot disabilities.  The veteran was 
scheduled to appear at a Travel Board hearing in July 2004, 
but failed to show for the hearing.

The Board notes that a written brief was submitted by a 
representative of the American Legion in October 2004.  
However, the veteran revoked the American Legion's 
representation of him by a letter dated in September 2002, 
and thus is not represented in this appeal to the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

The veteran seeks service connection for bilateral leg and 
foot disabilities.  His service medical records show 
treatment for his legs and feet on several occasions during 
service.  Post-service medical records likewise show 
treatment for his legs and feet on several occasions during 
the late 1990s and early 2000s, with varying diagnoses being 
made.

Upon review of the evidence of record, the Board notes that 
the veteran has not been given a VA examination regarding 
such disabilities.  Given the evidence of treatment during 
service and the existence of current leg and foot 
disabilities, the Board finds that prior to further 
adjudication of the claims the veteran should be given a VA 
examination which addresses the existence of any current leg 
and foot disabilities and provides an opinion on whether 
there is a relationship between any such disabilities and the 
veteran's periods of military service.  Any updated treatment 
records should also be obtained.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his legs and his feet 
during and since 2001.  The RO should 
obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current leg or foot disabilities.  The 
claims folder should be provided to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should diagnose any current leg or foot 
disabilities.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any current 
leg or foot disabilities, and should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed leg or foot disabilities were 
initially manifested during service or 
were otherwise caused by or aggravated by 
service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for bilateral leg and 
foot disabilities.  If the claims are 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case 
is returned to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




